McCulloch, C. J., (dissenting). It seems to me that it is entirely too strict a rule of interpretation to say that the record of the levying court does noi show that a levy of five mills was made for school purposes. It is true we have held that “to validate a tax levy it is essential that i-t be done in the manner prescribed by the statute, and this should be shown in the manner therein described,” but the record should he given a reasonable interpretation in determining what is meant by its language.. Neither the members of the levying court, the presiding judge nor the clerk are required to be learned in law, and literal accuracy in the narrative of the proceedings in this record should not be exacted in order to make a valid levy. The decision of the majority is, I think, out of harmony with the liberal rule of interpretation adopted in Beasley v. Bratcher, 114 Ark. 512. The only defect in the record is the failure to specify the denomination of the figure indicating the amount of the tax. In other words, the clerk merely failed to insert the word “mills. ” It is clear that the figure “ 5” referred to the amount of the levy, for that is indicated at the top of the column. The intention to levy a tax being manifest, and an amount being indicated by the figure used, we should indulge the presumption that the lowest unit was intended, which is the one specified in the Constitution in fixing the limit of school taxes. The Constitution authorizes the school tax in mills, and we should indulge the presumption that the figure in the record was intended to refer to the amount of tax thus authorized. It could not have had reference to dollars or cents, therefore it must have meant mills. The omission was a mere clerical error.